                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ARRAY TECHNOLOGIES, INC.,

       Plaintiff,

       v.

COLIN MITCHELL, an individual;
NEXTRACKER, a Delaware corporation;                 Civil Action No. 1:17-cv-00087-JCH-LF
MARCO GARCIA, an individual;
DANIEL S. SHUGAR, an individual;
SCOTT GRAYBEAL, an individual; and
FLEXTRONICS INTERNATIONAL U.S.A.,
INC., a California corporation.

       Defendants.

                      ORDER RE ARRAY TECHNOLOGIES, INC.’S
                          MOTION TO COMPEL (DOC. 368)

       THIS MATTER comes before the Court on plaintiff Array Technologies, Inc.’s

(“Array”) motion to compel defendants Colin Mitchell, NEXTracker, Inc., Marco Garcia, Daniel

Shugar, Scott Graybeal, and Flextronics International U.S.A., Inc. (collectively “Defendants”) to

produce documents relating to the Consent Order (Doc. 368). The Court held a telephonic

hearing on Array’s motion to compel on May 16, 2019. Having read the submissions of the

parties and heard counsels’ arguments, the Court finds that Defendants intentionally disclosed

attorney-client communications in their Notice of Activity (Docs. 260, 262) for strategic reasons,

and, therefore, the Court concludes that Defendants engaged in subject matter waiver of

attorney-client communications relating to the Consent Order. For the reasons stated at the

hearing, the Court will GRANT in part and DENY in part Array’s motion to compel.
       IT IS THEREFORE ORDERED that Defendants produce documents and make witnesses

available for depositions as follows:

   1. No later than June 21, 2019, Defendants shall produce all documents reflecting attorney-

       client communications relating to the Consent Order, including for example emails,

       notes, minutes, and draft declarations, in accordance with the following:

           a. Subject matter is limited to attorney-client communications that reflect notice,

               knowledge, implementation, efforts to comply, meaning, effect, and Defendants’

               understanding of the Consent Order, and documents that show compliance or

               noncompliance with the Consent Order; involving both:

                   i. Attorney-client communications with any of the Defendants, NEXTracker

                       and/or Flex employees; and

                   ii. Temporally limited to communications taking place on or before July 12,

                       2017, and documents generated after July 12, 2017 that reflect or recollect

                       the content of communications taking place on or before July 12, 2017.

   2. Defendants shall make witnesses available for additional depositions within 30 days of

       Defendants’ production of the documents in connection with this Order, in accordance

       with the following:

           a. Scope of questioning is limited to the Consent Order and includes attorney-client

               documents, information, and communications that reflect the subject matter set

               forth in Section 1 of this Order;

           b. Depositions for any witnesses who were instructed not to answer a deposition

               question related to the Consent Order due to attorney-client privilege, including



                                                   2
     Colin Mitchell, Marco Garcia, Daniel Shugar, NEXTracker, Scott Graybeal , and

     Flex; and

  c. Each additional deposition will be limited to two hours.

IT IS SO ORDERED.


                                           ____________________________________
                                           Laura Fashing
                                           United States Magistrate Judge




                                      3
